Citation Nr: 0025186	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to February 
1962.

This appeal arose from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's 
claims of entitlement to service connection for Hepatitis C.  
The veteran filed a timely Notice of Disagreement and 
perfected a substantive appeal.


FINDING OF FACT

Medical evidence of record indicates that the veteran's 
currently diagnosed Hepatitis C is of service origin.


CONCLUSION OF LAW

Hepatitis C was incurred during the veteran's period of 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
Hepatitis C.  In essence, the veteran contends that his 
hepatitis disability had become manifested during his period 
of service and has pointed to a specific episode in 1960, 
which will be described below.  

In the interest of clarity, the Board will first review the 
factual background of this case; briefly discuss the relevant 
law and VA regulations pertaining to the issue on appeal; and 
then analyze the veteran's claim and render a decision.

Factual Background

A review of the veteran's service medical records reveals 
that his pre-induction examination dated in April 1958 and 
his induction examination dated in November 1959 were both 
negative of a history of hepatitis.

The veteran's service medical records show that in August 
1960, a diagnosis of infectious hepatitis, without jaundice, 
was given.  The veteran spent eight days in the hospital.  At 
the time of admission, on August 31, 1960, his serum 
glutamate oxaloacetate transaminase (SGOT) value was 180.  
Soon after his discharge from the hospital in September 1960, 
his SGOT value was 60, and in a follow-up laboratory study in 
November 1960, his SGOT value was 16.

The report of medical examination dated in January 1962, and 
completed in conjunction with the veteran's separation from 
service, is silent as to any symptoms associated with 
hepatitis.  The associated report of medical history, also 
dated in January 1962 and completed by the veteran at the 
time of his separation from service, shows that the veteran 
indicated that he did not then have, nor did he ever have, 
liver trouble or jaundice.

Subsequent to service, the veteran submitted treatment 
records from his private physician, R. S. P., M.D., dating 
from February 1997 to August 1997.  The records reveal that 
the veteran had been diagnosed with Hepatitis C as active and 
chronic.  It was noted that the veteran was being treated 
with Interferon for the Hepatitis C.  

Private medical records from J. C. K., M.D., dated from July 
1996 to September 1998 reveal that the veteran was given an 
impression of chronic Hepatitis C and that he was afforded 
outpatient treatment for symptoms associated thereto.

In July 2000, in an effort to undertake additional 
development, the Board requested an opinion from a VA medical 
expert.  In a letter dated in July 2000, C. F., M.D., 
provided a summary of his impression pursuant to review of 
the veteran's entire claims file.  Dr. F. indicated that it 
was impossible to determine the etiology of the veteran's 
hepatitis with confidence.   However, Dr. F. stated that that 
Hepatitis C frequently presents without jaundice, as had been 
the case with the veteran's episode of infectious hepatitis 
in service.  Dr. F. concluded that the etiology of the 
veteran's acute hepatitis in 1960 remained undetermined, but 
that acute Hepatitis C infection certainly fit his 
presentation, as do other infectious or noninfectious forms 
of hepatitis, including Hepatitis A or alcohol liver damage.  
It was indicated by Dr. F. that it is entirely possible that 
the HCV infection was acquired in 1960 and became chronic. 

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be 
granted for disability which is attributable to military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (1999).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof:

Initially, the Board finds that the claim for service 
connection for Hepatitis C is well grounded per 38 U.S.C.A. § 
5107(a) (West 1991).  This finding is based in part on the 
service medical records which show that the veteran was 
diagnosed with infectious hepatitis during his period of 
active service; the current private medical records which 
suggest that the veteran is currently diagnosed with 
Hepatitis C;  and the recent independent medical opinion 
providing a nexus of the current disability to service.  All 
three Epps/Caluza elements, discussed above, have accordingly 
been met.

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  The Board is aware of no additional evidence which 
may be pertinent to an informed decision as to this issue 
which has not been obtained, and the veteran has not 
identified any such evidence.  The Board will therefore move 
on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran has asserted that his current Hepatitis C 
disability was first manifested during his period of active 
service.  Although there was no diagnosis of Hepatitis C 
demonstrated by the veteran's service medical records, the 
records do indicate that he was diagnosed with infectious 
hepatitis in August 1960.  The post-service medical records 
have shown that from July 1996 to September 1998, the veteran 
was treated for active and chronic Hepatitis C.  

Although the July 2000 expert medical opinion indicated that 
it was impossible to determine the etiology of the veteran's 
hepatitis with confidence, it remained a possible etiology.  
Dr. F. concluded that the etiology of the veteran's acute 
hepatitis in 1960 remained undetermined, but that acute 
Hepatitis C infection certainly fit his presentation, and 
that it was entirely possible that the HCV infection was 
acquired in 1960 and became chronic.

The Board finds that the evidence, at the very least, is in 
equipoise as to the etiology of the Hepatitis C disability.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991).  The Board is satisfied by the 
attribution of the veteran's current Hepatitis C disability 
to his period of active service made by Dr. F.  This evidence 
is probative of a service connected disability.  Moreover, 
there is no medical opinion to the contrary, and the medical 
and other records do not suggest or even hint at any other 
possible caused of the veteran's currently diagnosed 
Hepatitis C.  Accordingly, the Board concludes that the 
veteran's Hepatitis C disability was incurred in service.



ORDER

Entitlement to service connection for Hepatitis C is granted.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 



